Exhibit 10.1

JOINDER AGREEMENT

with respect to the

PURCHASE AGREEMENT

for

WEYERHAEUSER REAL ESTATE COMPANY

4.375% Senior Notes due 2019

5.875% Senior Notes due 2024

July 7, 2014

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

As Representatives of the Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Reference is hereby made to that certain purchase agreement, dated as of June 4,
2014 (the “Purchase Agreement”), among Weyerhaeuser Real Estate Company, a
Washington corporation (the “Company”), TRI Pointe Homes, Inc., a Delaware
corporation (“TPH”) and Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc., as representatives of the initial purchasers named therein
(collectively, the “Initial Purchasers”), providing for the issuance and sale of
the Securities. Immediately after the consummation of the Merger, each of the
Merger Date Guarantors are required to join in the Purchase Agreement. Unless
otherwise defined herein, capitalized terms used but not defined herein shall
have the respective meanings given them in the Purchase Agreement.

Each Merger Date Guarantor hereby agrees for the benefit of the Initial
Purchasers, as follows:

1. Each of the undersigned hereby acknowledges that it has received and reviewed
a copy of the Purchase Agreement and all other documents it deems fit in order
to enter into this Joinder Agreement, and acknowledges and agrees to (i) join
and become a party to the Purchase Agreement as indicated by its signature
below; (ii) be bound by all covenants, agreements and acknowledgements
attributable to a Guarantor in the Purchase Agreement, as of the date thereof,
as if made by, and with respect to, each signatory hereto; (iii) make all
representations and warranties attributable to a Guarantor, as applicable, as of
the date thereof, as if made by, and with respect to, each signatory hereto; and
(iv) perform all obligations and duties required of a Guarantor, as applicable,
pursuant to the Purchase Agreement.



--------------------------------------------------------------------------------

2. Each of the undersigned hereby represents and warrants to and agrees with the
Initial Purchasers that it has all the requisite corporate, limited liability
company or other power and authority to execute, deliver and perform its
obligations under this Joinder Agreement and the Purchase Agreement, that this
Joinder Agreement has been duly authorized, executed and delivered and that the
consummation of the transactions contemplated hereby has been duly and validly
authorized.

This Joinder Agreement does not cancel, extinguish, limit or otherwise adversely
affect any right or obligation of the parties under the Purchase Agreement. The
undersigned acknowledges and agrees that all of the provisions of each of the
Purchase Agreement shall remain in full force and effect.

This Joinder Agreement may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

This Joinder Agreement may be signed in various counterparts, which together
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Joinder Agreement by facsimile
transmission shall be effective as delivery of a manually signed counterpart.

THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement among each
Merger Date Guarantor and the Initial Purchasers.

 

TRI POINTE HOLDINGS, INC. MARACAY 91, L.L.C. MARACAY HOMES, L.L.C. MARACAY
BRIDGES, LLC MARACAY VR, LLC PARDEE HOMES PARDEE HOMES OF NEVADA THE QUADRANT
CORPORATION TRENDMAKER HOMES, INC. WINCHESTER HOMES, INC, By  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer MARACAY THUNDERBIRD,
L.L.C., By: Maracay Homes, L.L.C., its Manager By  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer TRI POINTE
COMMUNITIES, INC., By:  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer TRI POINTE
CONTRACTORS, LP, By: TRI Pointe Communities, Inc., its General Partner By:  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Chief Financial Officer

[Signature Page to Purchase Agreement Joinder]